Citation Nr: 0011980	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son









ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1954.  

This appeal arose from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO denied the veteran's claim of 
entitlement to service connection for a bilateral leg 
disorder.  

The Board of Veterans' Appeals (Board) remanded the appeal in 
May 1999 for further development and adjudicative actions.  

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

Competent medical authority has related the veteran's current 
bilateral leg disorder to injury sustained in service.  


CONCLUSION OF LAW

A bilateral leg disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 1991);  38 C.F.R. § 
3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On enlistment no abnormality of the lower extremities was 
noted.  The veteran reported that he had been previously 
rejected for military service due to sugar in his urine.  

Service medical records contain no indication of a jeep 
accident or treatment for frostbite or other trauma to the 
legs.  The records do show hospitalization for hepatitis in 
late 1952 with evacuation to Japan.  

During the hospitalization, the veteran was evaluated for 
complaints of numbness and pain in the arms and legs.  A 
detailed medical history was taken.  By history the veteran 
had broken one of his legs above the ankle at age 15.  There 
was no history of a jeep accident, no diagnosis or history of 
frostbite, and no showing of edema, or vascular or skin 
abnormalities in the lower extremities.  Diabetes mellitus 
was strongly suspected but the diagnosis could not be made 
clinically with certainty.  After treatment with a diabetic 
diet his symptoms disappeared.  

A profile report dated in January 1953 pertaining to the 
December 1952 hospital admission noted a diagnosis of 
neuropathy, not elsewhere classified, multiple, cause 
undetermined.  

On discharge no abnormality of the lower extremities was 
noted.  They were found to be normal.  The veteran was not 
found to be obese and no diagnosis was made of diabetes, or 
of a cardiovascular disorder.  

Medical records from the 1970's and 1980's were negative for 
residuals of frostbite or vascular abnormality of the lower 
extremities.  

During evaluation for a chest wall abscess in December 1973 
no gross abnormalities of the extremities were noted.  

An April 1975 report of a medical evaluation for chest pain 
of six months duration noted the extremities to be free of 
edema and to have good arterial pulsations.  Oscillometric 
readings were 5 millimeters (mm) for the right leg and 5-6 mm 
for the left leg.  Medical history was significant for a 
right leg fracture, and for hepatitis in the Army in Korea.  
There was also a family history of diabetes on his mother's 
side.  The veteran was described as obese at that time.  

The veteran was hospitalized in February 1980 for bronchitis 
and a diagnosis was made at that time of right sciatica and 
exogenous obesity.  

A report pertaining to treatment in September 1980 for 
shortness of breath noted that there was no edema of the 
extremities and pedal pulses were palpable.  

The veteran was treated in 1983 for right knee pain diagnosed 
as a sprain of the right knee.  There was a notation of ankle 
edema.  It appears that the veteran had a fall of some sort.  

The veteran filed a claim in April 1984 noting that he had 
suffered injuries to his right knee and chest in a vehicle 
accident.  He also reported treatment of hepatitis in Japan 
in 1952/1953.  

A VA examination was conducted in July 1984.  At this time 
the veteran reported that while serving in Japan in 1953 he 
rolled a jeep and incurred injuries to his right knee.  He 
stated that his knee had been swollen and painful ever since.  
He noted that he was treated for hepatitis in service and had 
post service treatment for elevated blood pressure.  He 
reported that he could not work due to knee pain and 
shortness of breath.  The diagnoses in pertinent part 
included residuals of a right knee injury with evidence of 
degenerative arthritis.  The examiner also diagnosed marked 
obesity.  

A March 1985 Social Security decision made no reference to 
frostbite or neurovascular disease of the lower extremities.  
The medical evidence showed disabilities including 
degenerative changes in the right knee and obesity.  

The veteran submitted lay statements from fellow servicemen 
who recalled that during service he had told them of his 
accident.  

Lt. Col. R.U. (retired) submitted a statement in March 1985 
to the effect that the veteran had served under his 
supervision.  He recalled that in Japan the veteran reported 
pain to the midsection following a jeep accident in Korea.  
No reference was made to an injury to the legs or to 
frostbite.  

In May 1985 a statement was received from C.S., who had 
served with the veteran.  His job in service had involved 
releasing jeeps.  He stated that the veteran returned a jeep 
that was muddy and dented with a shattered windshield.  

The veteran told C.S. that the jeep had flipped over throwing 
him out and rolling over his lower body and legs.  He was not 
crushed due to soft mud and declined an offer to take him for 
treatment.  

VA treatment records from 1985 and 1986 show that the 
veteran's medical history at that time included congestive 
heart failure, hypertension and obesity.  X-rays in March 
1985 showed an abnormality of the tibia and a healed fracture 
of the fibula.  

Additional VA treatment records from the 1990s show diagnoses 
of coronary artery disease, congestive heart failure with leg 
edema, coronary artery disease, diabetes and morbid obesity.  

A VA hospitalization record from February 1990 noted 
diagnoses including hypertensive biventricular congestive 
heart failure, hypertension, obesity, mild eosinophilia, and 
probable basal cell carcinoma of the skin.  On admission he 
reported a number of symptoms including lower extremity edema 
over the prior month.  
The past medical history was said to be remarkable for trauma 
in the military although it is unclear what this refers to 
and how it is significant if at all.  It is noted that the 
veteran had lower extremity edema and there was a black 
crater-like blackened lesion on the right tibial aspect.  

The veteran was hospitalized in a VA hospital in November 
1991 for cellulitis.  He reported a weeping painful right leg 
wound at the time.  He reported a fall off of a tractor five 
days prior to admission.  Past medical history was remarkable 
for hypertension, angina, a history of myocardial infarction 
in 1978 with an injection fraction of 70 percent in 1987, 
morbid obesity, and a history of second degree burns.  The 
hospitalization was notable for complaints of throbbing and 
sometimes shooting pain down his leg.  

A medical certification for VA aid and attendance/housebound 
benefits from September 1997 noted diagnoses of obesity, 
degenerative joint disease and congestive heart failure.  It 
was noted that the veteran was barely ambulatory and had 
congestive heart failure and severe edema.  

In October 1992 the veteran was hospitalized for atypical 
chest pain apparently associated with psoriasis zoster.  In 
connection with this hospitalization there was edema with 
venous stasis changes.  

VA medical records from 1997 showed complaints of stiff 
joints, leg pain and edema.  Diagnoses included coronary 
artery disease, congestive heart failure and lower extremity 
edema.  The veteran also had degenerative joint disease and 
was obese.  

A February 1998 VA aid and attendance/housebound examination 
showed diagnoses from VA treatment records including coronary 
artery disease, morbid obesity and degenerative joint 
disease.  The veteran was also noted to have a history of 
hypertension and stable angina.  It was noted that a finding 
was made that the veteran did not have a significant arterial 
insufficiency although the veteran's legs were markedly 
swollen with varicosities and discoloration.  

In June 1998 Lt. Col. R.U. submitted another affidavit.  He 
stated that the veteran was evacuated to Japan due to serious 
injuries in a jeep accident and frostbite to the feet and 
legs incurred in Korea.  

The veteran and his son testified at a hearing at the RO in 
July 1998 about the jeep accident.  

The veteran stated that he was pinned under the jeep by his 
legs at the edge of a rice paddy for about six or seven hours 
before a Korean tank unit freed him.  He was able to drive 
back to his unit and did not report to sick call because he 
did not feel that anything was broken.  He stated that he was 
stiff and sore and black and blue, and added that his legs 
were frostbitten and discolored.  

The veteran stated that he had problems with his legs since 
that time and emphasized that he had leg pain prior to 
development of a heart attack in the middle of the 1980's.  

As for his current symptoms the veteran stated that his legs 
were painful and swollen.  He recalled that he had treatment 
of his legs by a doctor for pain and blackness of his legs.  
However he stated that he could not track down the doctor.  

The veteran's son stated that his father had always had 
trouble with his legs, even in the 1960's.  He also mentioned 
that the veteran could not tolerate cold because of his legs.  

A VA certified physician assistant submitted statements in 
July 1998 and October 1998.  In the first statement he 
recalled treating the veteran's legs in the 1980s for leg 
problems secondary to an injury incurred in Korea.  

In October 1998 the physician's assistant wrote that the 
veteran suffered from venous disease which had existed for as 
long as they had known one another.  

The veteran felt that it was from frostbite following a jeep 
accident in service and the physician's assistant commented 
that the disorder was consistent with such an injury.  A 
physician signed off on the report stating that the "history 
is entirely correct."  

VA psychological treatment records from October and November 
1998 incidentally note complaints of problems with the heart 
and legs.  A report from October 1998 noted the history of a 
jeep accident in service as previously reported with injury 
to the legs and frozen feet.  He reported recent increased 
foot pain.  His medical history was notable for coronary 
artery disease with congestive heart failure and arrhythmias, 
edema and stasis problems with his legs, burning pain of the 
feet, and high blood pressure.  

Additional VA treatment records from 1998 and 1999 were 
received.  These show additional treatment for diabetes, 
edema, and venous stasis dermatitis.  The veteran gave a 
history of problems dating to his jeep injury in Korea with 
leg injuries and frozen feet.  

During a social and industrial survey in January 1999 the 
veteran reiterated his history of a jeep accident with leg 
injuries in service.  He reported that he had "cold leg 
residuals" in both legs from the war.  He stated that he had 
initially been turned down for service during World War II 
because of blood sugar problems.  

The veteran described his hospitalization in service but felt 
that he was misdiagnosed as having hepatitis.  He also stated 
that he did not go for his out-processing physical at the 
time of his discharge and gave various reasons including that 
the lines were long and because of family circumstances back 
home he did not want to wait three weeks to out-process.  He 
felt that as a result his injuries, including cold weather 
residuals, were not properly documented.  

The veteran reported that he was unable to do anything 
because of problems with his legs.  

Essentially the same history of the injury in service was 
given during a VA post traumatic stress disorder (PTSD) 
examination in January 1999.  

Entitlement to service connection was granted for PTSD in 
February 1999.  The RO found that the veteran was involved in 
a jeep accident in service as asserted.  

The veteran underwent a VA examination in June 1999 for 
bilateral lower extremity edema and pain.  He stated that 
this was secondary to a jeep accident in Korea during the 
Korean War.  The history of the accident was related.  He 
asserted that he was not immediately evaluated after his 
injury but that when seen neuropathy and hepatitis were 
diagnosed.  He was transferred to Japan.  According to him 
amputation of his legs was considered.  

The veteran reported that after service he always had some 
pain in his lower extremities although he had not had enough 
of a problem to seek medical attention until 20 to 25 years 
ago when his legs began to swell.  He stated that in the last 
10 to 15 years the swelling had increased and he started 
experiencing leg pain in roughly 1985.  There was no history 
of leg surgery, special radiographic procedures on the legs, 
blood, cellulitis or infections of his legs.  He denied 
thrombosis and pulmonary embolism.  He reported treatment 
with water pills, blood thinners and pain medication.  

After examination, lab tests and other studies, the 
assessment was that the lower extremity pain and edema was as 
likely as not of multifactorial etiology.  There was lab 
evidence of longstanding diabetes and a history of congestive 
heart failure and morbid obesity, all of which can lead to 
bilateral lower extremity pain.  The claims folder was 
reviewed.  The examiner stated that he found no documented 
evidence of treatment for a lower extremity injury.  The 
examiner stated that it was difficult to say if there was any 
long term effects from the jeep injury but he reiterated his 
opinion that lower extremity pain and swelling was of 
multifactorial etiology including diabetes, congestive heart 
failure and morbid obesity.  



In June 1999 a statement was received from an acquaintance of 
the veteran, F.R..  He stated that the veteran had told him 
that he was injured in a jeep accident when he was pinned 
under the overturned vehicle.  This apparently occurred the 
day after the accident.  At the time the veteran appeared to 
be in pain and looked like "hell."  

A statement from another acquaintance of the veteran, G.J., 
was also received.  He stated that he knew the veteran since 
1964 and was familiar with "his leg condition resulting from 
an unfortunate jeep accident that took place while serving on 
active duty."  

G.J. reported that he discussed this occurrence with the 
veteran on countless occasions and stated that the veteran 
had pain and suffering from the leg injury through the years.  

A private orthopedic evaluation from July 1999 noted that the 
veteran was seen for evaluation of his knees.  However, the 
physician noted that there were "problems in both lower 
extremities" dating back to his service.  The history of the 
jeep accident was related.  

The physician stated that it was quite possible that the 
veteran received, as a result of the accident, a significant 
injury to the lymphatic drainage in his knees.  As he went 
through life he developed significant edema problems in both 
lower extremities that have persisted and become intractable.  

The physician found edema with venous stasis changes but the 
veteran appeared neurologically intact.  The impression was 
that the veteran had degenerative arthritis in both knees.  
He also had evidence of severe chronic venous and lymph edema 
in the lower extremities.  He felt that the problems in his 
legs were at least in part caused by injuries he sustained in 
the early 1950's in the Korean War when a jeep rolled over 
his legs and he was pinned for quite some time.  





In March 2000 the veteran submitted a statement from S.K..  
RO review of this evidence was waived.  S.K. stated that he 
met the veteran in 1965.  He stated that when they were in 
business together, the veteran was not capable of doing 
certain tasks because his legs did not function properly.  
His legs were swollen and red in color.  He added that the 
veteran had told him about the jeep accident in Korea.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The Secretary shall include in the regulations pertaining to 
service connection of disabilities (1) additional provisions 
in effect requiring that in each case where a veteran is 
seeking service connection for any disability due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which the veteran served, such veteran's 
medical records, and all pertinent medical and lay 
evidence....38 U.S.C.A. § 1154(a).

Arteriosclerosis, cardiovascular-renal disease, diabetes 
mellitus, and organic diseases of the nervous system are 
chronic diseases that are entitled to a presumption of 
service connection if manifested to a compensable degree 
within a year after service.  38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The requirements for a well-grounded claim are:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease of injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

The veteran's contention is that a disorder of the legs 
manifested by edema, vascular changes, and pain, is a 
residual of an injury in service with development of frost-
bite.  The veteran asserts, as noted above, that while in 
Korea, a jeep he was driving rolled over into a rice paddy, 
pinning his legs in mud for several hours.  


This accident was not shown in service medical records but he 
has testified that it occurred and has submitted several lay 
statements supporting the occurrence of the accident.  In 
connection with a subsequently filed separate claim for 
entitlement to service connection for PTSD the existence of 
the asserted jeep injury was conceded by VA.  

It is clear that the veteran has a current disability of the 
legs.  He has pitting edema with vascular changes and pain as 
asserted.  On the question of a nexus to service, the veteran 
has submitted an opinion from a physician's assistant that 
the current disease is consistent with the injury he 
incurred.  He has also submitted an opinion from a private 
orthopedic surgeon who stated that his current leg disability 
was at least contributed to by his injury in service.  

In view of the foregoing the Board is of the opinion that the 
veteran's claim of entitlement to service connection for a 
bilateral leg disorder is well grounded.  38 C.F.R. 
§ 3.303(d).  He has submitted competent and presumptively 
credible evidence on each element of the Caluza test.  

In light of the prior remand and the other evidence of record 
the Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

However, notwithstanding that the veteran has submitted a 
well grounded or basically plausible or possible claim, to 
succeed on the merits of the appeal the evidence supporting 
and refuting the claim must approach relative equipoise or 
approximate balance.  Gilbert, 1 Vet. App. 49 (1990).  Such 
is the veteran's case.


The key question in this case is not whether the veteran had 
an accident in service or whether there is a current 
disability.  Rather, the crucial question is whether the 
current disability had its inception in service or was 
etiologically related to some incident in service.

The veteran has a number of current diagnoses that could 
account for leg symptoms, He seems to alternatively argue 
that his legs were injured from being crushed by a jeep and 
that the injury to his legs was from frostbite or a cold 
injury.  The veteran is of course competent to provide a 
description of his symptomatology over the years, but may not 
opine as to a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran has no 
standing to relate his current bilateral leg disorder to 
service, he has certainly submitted competent medical 
evidence in this regard.

In this regard the Board notes that the RO has already 
conceded that the veteran sustained injury in service as the 
result of a jeep accident.  The Board cannot currently 
discount such accidental injury, especially in view of the 
fact that it formed the basis of the grant of service 
connection for PTSD, rated as 100 percent disabling.  
Competent medical authority of record; namely, a physician's 
assistant and a physician, have both opined that the 
veteran's bilateral lower extremity disorders are consistent 
with the history traumatic injury in service conceded to be 
true and already accepted as fact by VA.

The Board notes from a collateral point of view that there 
are numerous lay statements on file in support of the 
veteran's often recounted description of traumatic injury in 
service.  Additionally, such injury is reported to have been 
sustained in a hostile environment; namely, overseas in Korea 
during the Korean Conflict.  Despite the diagnoses reported 
to account for the apparent several medical conditions in the 
lower extremities, the fact remains that competent medical 
authority has linked the veteran's bilateral lower extremity 
disorder to traumatic injury.

The Board finds that it would be unreasonable to dissociate 
the veteran's variously diagnosed bilateral lower extremity 
disorder from traumatic injury sustained in service.  The 
Board is of the opinion that any reasonable doubt existing in 
this case should be resolve din the veteran's favor.  
Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for a 
bilateral leg disorder.


ORDER

Entitlement to service connection for a bilateral leg 
disorder is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

